Title: [Diary entry: 23 March 1786]
From: Washington, George
To: 

Thursday 23d. Thermometer at 51 in the Morning— at Noon and 50 at night. Wind very fresh the whole day at No. West, and weather clear. Along side the Cherokee plumb (planted yesterday) I planted in a Row and piece, the Spanish chesnuts sowed last fall. And next these 43 rows, one foot apart & about an inch asunder in the row between 17 and 18,000 seed of the honey locust.  Next these, in three rows, planted 160 of the Portugal peach stones. And adjoining these are 3 other rows of the common chestnut. In the Evening Doctr. Craik came in. Muddy hole hands finished grubbing their side of the New ground, in front of the House, & went about their fencing at home.